UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1648


NOVELLA J. MCKEEVER,

                Plaintiff – Appellant,

          v.

COMMISSIONER OF SOCIAL SECURITY,

                Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:09-cv-00339-JRS)


Submitted:   February 10, 2011            Decided:   March 15, 2011


Before WILKINSON, NIEMEYER, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Henry Cuthbert, Jr., CUTHBERT LAW OFFICES, Petersburg,
Virginia, for Appellant. Eric Kressman, Regional Chief Counsel,
Stephen   Giacchino,   Supervisory  Attorney,  Ameenah   Lloyd,
Assistant Regional Counsel, SOCIAL SECURITY ADMINISTRATION,
Philadelphia, Pennsylvania; Neil H. MacBride, United States
Attorney, Robin Perrin Meier, Assistant United States Attorney,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Novella    J.     McKeever        appeals    the    district      court’s

order affirming the Commissioner’s decision to deny McKeever a

period of disability and disability insurance benefits.                          We must

uphold      the     decision     to   deny       benefits    if    the    decision      is

supported      by     substantial     evidence       and    the     correct     law    was

applied. See 42 U.S.C. § 405(g) (2006); Johnson v. Barnhart,

434 F.3d       650,    653     (4th Cir. 2005)       (per     curiam).          We    have

thoroughly        reviewed      the   parties’      briefs,       the    administrative

record, and the materials submitted in the joint appendix, and

we   find    no     reversible    error.         Accordingly,      we    affirm.       See

McKeever v. Comm’r of Soc. Sec., No. 3:09-cv-00339-JRS (E.D. Va.

April 14, 2010).             We dispense with oral argument because the

facts    and      legal   contentions      are     adequately      presented     in    the

materials      before     the    court   and      argument    would       not   aid    the

decisional process.

                                                                                AFFIRMED




                                             2